1
2
3
4
5
6
7
8
9                     UNITED STATES DISTRICT COURT

10                   CENTRAL DISTRICT OF CALIFORNIA

11
     DARRYL PAYNE, an individual,            Case No. 2:18-cv-03413-PSG-PLA
12
                      Plaintiff,
13
              v.                             ORDER RE STIPULATED
14                                           PROTECTIVE ORDER
     BARRY MANILOW, an individual;
15   STILETTO ENTERTAINMENT, a               DISCOVERY MATTER
     business entity; GARRY C. KIEF, an
16   individual; JUDY GARLAND HEIRS’
     TRUST, a business entity; AEG LIVE,
17   LLC, a limited liability company; AEG
     LIVE PRODUCTIONS, LLC, a limited
18   liability company; LIZA MINNELLI,
     an individual; LORNA LUFT, an
19   individual; JOEY LUFT, an
     individual; MADISON SQUARE
20   GARDEN COMPANY, a Delaware
     corporation; LIVE NATION
21   ENTERTAINMENT, INC., a Delaware
     corporation, and BMPI, INC., a Nevada
22   corporation previously sued herein as
     DOE 10,
23
                      Defendants.
24
25
26
27
28

     147016429.1
1             Having considered the papers, and finding that good cause exists, the
2    Parties’ Stipulated Protective Order is granted.
3             IT IS SO ORDERED.
4
5    DATED: January 27, 2020
6                                               PAUL L. ABRAMS
                                       UNITED STATES MAGISTRATE JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     147016429.1
